DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive.
Applicant’s representative argues that the claimed invention does not recite a judicial 
exception.
In response, the Examiner respectfully disagrees with the applicant’s assertion.  The 
instant claims are directed to a system and method for generating a proficiency certificate based on updated first proficiency score associated with a first user and a second proficiency score corresponding to a first proficiency agent.  This is an abstract concept and thus is directed to an abstract idea.   
	This concept also falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreement in the form of contracts; legal obligations, advertising, marketing or sales activities or behaviors or business relations).
     
	Applicant’s representative then argues that even if the claims were directed to an abstract idea, the claims satisfy step 2B and that a claim that fails step 2A may still be patent eligible under step 2B.  Applicant’s representative then states that the claims recite specific, inventive, techniques for updating proficiency scores and generating proficiency certificates and cites “Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51 (Fed. 
	In response, this judicial exception is not integrated into a practical application. In particular, the independent claims do not recite even one additional element to perform any of the claimed “receiving”, “updating” and “generating” functions.  These types of functions are functions that a generic computer may achieve and they are also function which the Courts found to be abstract as noted in Cyberforne.  Matching of data is similar to functions of collecting and comparing data as noted in Classen and is also similar to functions of comparing data to determine a risk level as noted in Perkin-Elmer which the Courts had determined to be abstract concepts.
	The claimed “client device”  is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to integration of the abstract idea into a practical application, the additional element of using a  client device to perform a matching function amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
DDR Holdings were determined to be "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.".   The instant claims recite a generic client device for matching data.
	While claims 7-8 recite a distributed ledger, the ledger is merely used to store data.  Claims 9 and 17 recite receiving data using the distributed ledger.  Storing and retrieving of data are merely generic functions of a generic computer system.
The application of a distributed ledger to store and retrieve data for performing routine computer functions for facilitating trades or business functions is not patent eligible under 35 USC 101.   The instant claims do not appear to improve on any technology.  The problem that was solved in DDR was with the architecture of their overall system.  The instant claims merely receive or capture data, match data and generate data and transmit data.  These are routine and generic computer functions for processing or effecting the abstract idea.  Hence, there is not a significant improvement of the “client device” or “distributed ledger” .
	None of the steps and elements recited in the claims provide, and nowhere in the applicant’s shows any description or explanation as to how the claimed client device and distributed ledger are intended to provide: (1) a “solution . . . necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” as explained by the Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014); (2) “a specific  improvement to the way computers operate,” as explained in Enfish, 822 F.3d at 1336; or (3) an “unconventional technological solution ... to a technological problem” that “improve[s] the performance of the system itself,” as explained in Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1299-1300 (Fed. Cir. 2016).
The claims remain rejected under 35 USC 101 as set forth in the prior Office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

May 2, 2021